Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James A. Giles appeals the district court’s orders accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint and the court’s order denying his motion to alter or amend the judgment under Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Giles v. Walls, No. 0:10-cv-00959-DCN, 2011 WL 3471557 (D.S.C. Aug. 8, 2011; 2011 WL 3625899 (Aug. 17, 2011); Aug. 24, 2011). We deny Giles’ motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED